Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102008033349 A1, in view of WO 02/092293 A1.
	Regarding claim 1, DE ‘349 discloses a residual film winder 6 for a packaging machine (see paragraph [0002]), the residual film winder comprising:  a reception mandrel 18, a reception sleeve 12 configured to be arranged onto the reception mandrel, and a film spreader (17, 17a-b, 17a’, also there are more than one, claim 12) having a first end and a second end (i.e., no reference number, top and bottom ends as same as applicant), wherein the first end extends out (a portion of 17 sticking out of 12, see figures 2 and 4a-b) of the reception sleeve 12, and the first end has an outer contour (i.e., no reference number, an outer contour of 17 as same as applicant) extending along its axis, wherein the outer contour of the film spreader 17 has a first section and a second section (i.e., no reference number, a left half section and a right half section as same as applicant), wherein the first and second sections are parallel to each other since the shape of film spreader is consistent throughout rather than having a curved section as shown by the applicant, see figures 1-4b.
	WO ‘293 shows the concept of having an outer contour of the film spreader having a first section and a second section (left half and right half of 20e, 20c are inclined and merge at a center and a round shape, claims 2, 5-8, 15-16) are not parallel to each other since there is a curved section on 20c as same as applicant, see figures 1-3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of DE ‘349 to include a curved section for the outer contour as suggested by WO ‘293, to show that the shape of the outer contour doesn’t have to be uniform throughout and many other shapes can be used.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 3-4, as stated above, DE ‘349 in view of WO ‘293 shows an inclination angle toward the center, but does not explicitly explain the range of the angles.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the range of angle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Allowable Subject Matter
Claims 9-11, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims 9-11 and 13-14 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 9-11 and 13-14, including all the elements recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
8/25/22
/SANG K KIM/           Primary Examiner, Art Unit 3654